DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opening with a plurality of surrounding fins, central point, stop, airtight cap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

The drawings are objected to because  the drawing does not illustrate the oval rim facilitating . For instance, referring figure 9, the figure illustrates the angle of head is positioned approximately at 45° to a horizontal plane from a perspective in which Examiner cannot distinguish if movement of the applicator and/or the applicator oval rim would be able to facilitate an angle of 30 to 60 degrees. It appears if Applicant through illustration of the angle measurement on the bottom left corner means to establish the angle via tilting the applicator. Further, if the oval rim were to establish an angle dependent on the features of the face, then the Applicant should illustrate how the functional limitation is accomplished via the figures. Examiner appreciates further illustrations and explanations that would alleviate the confusion. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections



Claims 1, 4-5, and 8-9 are  objected to because of the following informalities:  
Claim 1 paragraph 1 line 3-4, “for inserting, removing, and pressing the single-dose container, allowing the label and the contents of the container to be viewed” should read “for inserting, removing, pressing the single-dose container, and allowing the label and the contents of the container to be viewed”
Claim 1 paragraph 2 line 2, and paragraph 3 line 1, “the solid structure” should read “the structure”
Claim 1 paragraph 3 line 3, “30” should read “30°”
Claim 1 paragraph 4 line 3, “and each first C-shape profile comprises” should read “and each handle comprises”
Claim 1 and 8, paragraph 4, “it” should read “the single dose container”
Claim 4, line 1, “the ophthalmic solution applicator according to wherein” should read “the ophthalmic solution applicator according to Claim 1, wherein”
Claim 5, line 2 “it” should read “the applicator”
Claim 8, line 2-3 “which contains a solution applicator device that in turn comprises” should read “which contains a solution applicator device, and the solution applicator device comprises”
Claim 9 and 10, “the cap” should read “the airtight cap”
Appropriate correction is required.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 8, it is unclear how “the oval rim having an upper lip and a lower lip that are concave at an offset” accomplish the function “facilitate positioning of the applicator at an angle between 30° and 60°”. For instance, as disclosed in the specification at [0004], “the applicator has a concave oval rim at an offset, it would be expected to be ergonomically adjusted to the eye”, Examiner believes that concave oval rim would rather offers feature like comfort sealing between the eye and the applicator than features tilting movement for facilitating positioning of the applicator. Therefore, the examiner is not sure how the concave oval rim accomplishes the claimed function and the examiner believes applicant meant the function is accomplished by another shape of oval rim, such as, round or convex. In an effort to compact persecution, the limitation is interpreted as “the oval rim having an upper lip and a lower lip comprises a sloped surface at an offset, and the applicator is configured to be positioned at an angle between 30° and 60° to a horizontal plane”
In claim 2, line 2, it is unclear where the “oval edge” refers to. For instance, the spec does not reference “oval edge” and it is not clear if the “oval edge” is a new and different element or it refers “oval rim”. In an effort to compact persecution, the limitation “oval edge” is interpreted as “oval rim”
Claims 2-10 are rejected at least for being dependent from Claim 1, and claims 9-10 are rejected at least for being dependent from Claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cely (WO 2004043315 A1, provided by IDS) in view of Sherman (US 20050101921 A1, provided by IDS) and Marx (US 20100286634 A1).
Regarding Claim 1, Cely discloses an applicator for ophthalmic solutions in single-dose containers, comprising: 
a structure (figure 3, device 20) with one or more walls (figure 3, body 21) covering the length, width and height of a single-dose container (referring figure 3, the body 21 covers the length, width and height of liquid dispenser 30), wherein the one or more walls (2) leave at least one open space (figure 3, opening of body 21) for inserting, removing, pressing the single-dose container, and allowing the label and the contents of the container to be viewed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. in this case, Cely discloses body 21 comprises the opening on side wall as shown in figures 3-8, and the opening on the side wall has relatively larger width and height then the dispenser 30, the opening of Cely is fully capable of being utilized for inserting, removing, and pressing the single-dose container and allowing the label and the content of the container to be viewed).
a flat hollow support base (figure 8, base 22) attached to or forming part of one end of the one or more walls of the structure; 
a rim (figure 3, support portion 25) located at the other end of the one or more walls of the structure; and 

	Cely does not disclose the rim is an oval rim, and the oval rim having an upper lip and a lower lip comprises slopped surface at an offset, and the applicator is configured to be positioned at an angle between 30° and 60° to a horizontal plane.
The attachment having two handles; and
where each handle comprises a first C-shaped profile (8A) and each handle comprises a second C-shaped profile (8B) arranged adjacent and continuous to the first C-shaped profile (8A), wherein said second C-shaped profile (8B) is smaller size than the first C-shaped profile (8A) and its function is to serve as a stop mechanism to engage the single-dose container in the center at a certain fixed position and prevent it from moving further.
 	In the same field of endeavor, Sherman teaches an eyedropper positioning device comprises an oval rim (figure 1, support flange 11, [0029] oval shape of the eyelid engaging ring 10 is attached to the support flange 11) having an upper lip (examiner’s annotated figure 2, upper lip) and a lower lip (examiner’s annotated figure 2, lower lip) comprises slopped surface at an offset(referring figure 3 and 4, the support flange 11 concaves inward forms concave slope).
	Sherman provides the support flange in order to frictionally hold the eyelid in an open position during applying solution from the bottle ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rim of Cely to incorporate the teachings of Sherman and provide an oval rim comprises slopped surface at an offset in order to hold the eyelid in an open position.

    PNG
    media_image1.png
    385
    350
    media_image1.png
    Greyscale

	Cely, as modified by Sherman, is still silent as to the structure is configured to be positioned at an angle between 30° and 60° to a horizontal plane. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cely, as modified by Sherman, to have configured to positioned at an angle between 30° and 60° to a horizontal plane, since it has been held that “where the only difference between the prior art and the 
Cely, as modified by Sherman, is still silent as to the attachment having two handles; and
where each handle comprises a first C-shaped profile (8A) and each handle comprises a second C-shaped profile (8B) arranged adjacent and continuous to the first C-shaped profile (8A), wherein said second C-shaped profile (8B) is smaller size than the first C-shaped profile (8A) and its function is to serve as a stop mechanism to engage the single-dose container in the center at a certain fixed position and prevent it from moving further.
	In the same field of endeavor Marx teaches an eye drop bottle holder (figures 5-12, 900) comprises an attachment portion (examiner’s annotated figure 7, attachment portion) having two handles (figure 6, c-shaped member 924 and 922); and
	Where each handle comprises a first C-shaped profile (examiner’s annotated figures 6 and 7, first profile) and each handle comprises a second C-shaped profile (examiner’s annotated figures 6 and 7, second profile) arranged adjacent and continuous to the first C-shaped profile, wherein said second C-shaped profile is smaller than the first profile (referring examiner’s annotated figures 6 and 7, the first and 

    PNG
    media_image2.png
    240
    668
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    610
    media_image3.png
    Greyscale

	Marx provides the c-shaped member in order to firmly hold a standard eye drop bottle and providing optimal distance between the user’s eye and the tip of the standard eye drop bottle during use ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment portion of Cely, as modified by Sherman, to incorporate the teachings of Marx and provide c-shaped profile in order to fix the single-dose container in the center and prevent it from moving further in order to provide an optimal distance between the user’s eye and the tip of the eye drop bottle during use.
	Regarding claim 2, Cely, as modified by Sherman and Marx, teaches the device according to Claim 1.

	Sherman teaches the upper lip of the over rim there is a protruding guide (figure 1, eyelid engaging ring 10) which serves as a guide to keep the lower eyelid of the eye open (namely, eyelid engaging ring)	Sherman provide the eyelid engaging ring at the upper lip of support flange in order to frictionally hold the eyelid in an open position ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the oval rim of Cely, as modified by Marx, to incorporate the teachings of Sherman and provide a protruding guide in order to frictionally hold the eyelid open.
	Regarding Claim 3, Cely, as modified by Sherman and Marx, teaches the device according to Claim 1.
	Cely discloses the attachment portion is an opening (referring figure 4, opening of holding band 23 where spout 32 of container 31 extend through).
	Cely does not discloses the attachment portion comprises a plurality of surrounding fins converging at a central point.
	Marx teaches the attachment portion comprises a plurality of surrounding fins (examiner’s annotated figure 6, fins) converging at a central point (examiner’s annotated figure 6, central point).

    PNG
    media_image4.png
    476
    443
    media_image4.png
    Greyscale

	Sherman provides the plurality of fins that are converging at a central point in order to form a cylindrical collar that can firmly hold a standard eye drop bottle ([0045]) which provides benefit of maintaining optimal distance between the user’s eye and the tip of the standard eye drop bottle during use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment portion of Cely, as modified by Sherman, to incorporate the teachings of Marx and provide a plurality of surrounding fins converging at a central point in order to hold the single-dose container in the center and prevent it from moving further in order to provide an optimal distance between the user’s eye and the tip of the eye drop bottle during use.
Regarding Claim 4, Cely, as modified by Sherman and Marx, teaches the device according to Claim 1.
	Cely further discloses the attachment portion comprises a stop for inserting the single-dose container up to a certain point (page 7 lines 4-8, “Liquid dispenser 30 can be attached to the device by several fixing means, such as holding band 23, a seal (not shown), Velcro® (not shown), elastic bands (not shown), a snap fitting mechanism (not shown), etc. Using any of these means, body 31 of liquid dispenser 30 may be fixed into device 20” indicating the holding band 23 provides a stop for inserting liquid dispenser).
Regarding Claim 7, Cely, as modified by Sherman and Marx, teaches the device according to Claim 1.
Cely discloses the rim comprises a flexible material to soften the positioning of the device (page 6, lines 20-24, support portion 25 comprises protuberances 28 facilitate eversion of the lower eyelid, and the protuberances 28 are made of a resilient material).
Cely does not disclose the rim is oval including a ring.
Sherman an oval rim (figure 1, support flange 11, [0029] oval shape of the eyelid engaging ring 10 is attached to the support flange 11) including a ring (figure 1, eyelid engaging ring 10).
Sherman provides the support flange including the eyelid engaging ring in order to frictionally hold the eyelid in an open position during applying solution from the bottle ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rim or Cely to incorporate the teachings of Sherman and provide an oval rim including a ring structure in order to hold the eyelid in an open position.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cely in view of Sherman and Marx, and in further view of Meyer (US 5499751 A).
Regarding Claim 5, Cely, as modified by Sherman and Marx, teaches the device according to Claim 1.
	Cely, as modified by Sherman and Marx, does not teach the applicator is made of a bacteriostatic or bactericidal material.
	In the same field of endeavor, Meyer teaches the applicator is made of a bacteriostatic or bactericidal material (col 5 lines 43-44, “an asepticizing devices contain silver and/or silver oxide” and the silver is known as a bacteriostatic or bactericidal material).
	Meyer provides the device contains silver and/or silver oxide in order to prevent contamination due to penetration of germs after use (col 15 lines 54-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cely, as modified by Sherman and Marx, to incorporate the teachings of Meyer and provide the applicator is made of a bacteriostatic or bactericidal material in order to prevent contamination due to penetration of germs after use
	Regarding Claim 6, Cely, as modified by Sherman, Marx and Meyer, teaches the device according to Claim 5.
	Cely, as modified by Sherman and Marx, does not teach wherein the bacteriostatic material comprises silver ions.
Meyer teaches bacteriostatic material comprises silver ions (col 5 lines 43-44, “an asepticizing devices contain silver and/or silver oxide” and the silver is known as a bacteriostatic or bactericidal material).
	Meyer provides the device contains silver and/or silver oxide in order to prevent contamination due to penetration of germs after use (col 15 lines 54-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cely, as modified by Sherman and Marx, to incorporate the teachings of Meyer and provide the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cely in view of Sherman and Marx, and in further view of Lee (US 20080283530 A1).
Regarding Claim 8, Cely discloses a kit for ophthalmic solutions comprising a solution applicator device comprises
a structure (figure 3, device 20) with one or more walls (figure 3, body 21) covering the length, width and height of a single-dose container (referring figure 3, the body 21 covers the length, width and height of liquid dispenser 30), wherein the one or more walls (2) leave at least one open space (figure 3, opening of body 21) for inserting, removing, pressing the single-dose container, and allowing the label and the contents of the container to be viewed (as set forth in MPEP 2114 II, MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" in this case, Cely discloses body 21 comprises the opening on side wall as shown in figures 3-8, and the opening on the side wall has relatively larger width and height then the dispenser 30, the opening of Cely is fully capable of being utilized for inserting, removing, and pressing the single-dose container and allowing the label and the content of the container to be viewed).
a flat hollow support base (figure 8, base 22) attached to or forming part of one end of the one or more walls of the structure; 
a rim (figure 3, support portion 25) located at the other end of the one or more walls of the structure; and 
an attachment portion (figure 3, holding band 23) located in the structure for receiving and holding in a fixed position the single-dose container (page 7, lines 4-5, “liquid dispenser 30 can be attached to the device by several fixing means, such as holding band 23”).

 the rim is an oval rim, and the oval rim having an upper lip and a lower lip comprises slopped surface at an offset, and the applicator is configured to be positioned at an angle between 30° and 60° to a horizontal plane.
The attachment having two handles; and
where each handle comprises a first C-shaped profile (8A) and each handle comprises a second C-shaped profile (8B) arranged adjacent and continuous to the first C-shaped profile (8A), wherein said second C-shaped profile (8B) is smaller size than the first C-shaped profile (8A) and its function is to serve as a stop mechanism to engage the single-dose container in the center at a certain fixed position and prevent it from moving further.
Sherman teaches an eyedropper positioning device comprises an oval rim (figure 1, support flange 11, [0029] oval shape of the eyelid engaging ring 10 is attached to the support flange 11) having an upper lip (examiner’s annotated figure 8, upper lip) and a lower lip (examiner’s annotated figure 8, lower lip) comprises slopped surface at an offset (referring figure 3 and 4, the support flange 11 concaves inward at an offset)
Sherman provides the support flange in order to frictionally hold the eyelid in an open position during applying solution from the bottle ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rim or Cely to incorporate the teachings of Sherman and provide an oval rim in order to hold the eyelid in an open position.
Cely, as modified by Sherman, is still silent as to the structure is configured to be positioned at an angle between 30° and 60° to a horizontal plane. However, it would have been obvious to one having 
Cely, as modified by Sherman, is still silent as to the kit comprising a bottle with an airtight cap which contains the solution applicator device;
 the attachment having two handles; and
where each handle comprises a first C-shaped profile (8A) and each handle comprises a second C-shaped profile (8B) arranged adjacent and continuous to the first C-shaped profile (8A), wherein said second C-shaped profile (8B) is smaller size than the first C-shaped profile (8A) and its function is to serve as a stop mechanism to engage the single-dose container in the center at a certain fixed position and prevent it from moving further.
Marx teaches an eye drop bottle holder (figures 5-12, 900) comprises an attachment portion (examiner’s annotated figure 7, attachment portion) having two handles (figure 6, c-shaped member 924 and 922); and


    PNG
    media_image2.png
    240
    668
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    610
    media_image3.png
    Greyscale

	Marx provides the c-shaped member in order to firmly hold a standard eye drop bottle and providing optimal distance between the user’s eye and the tip of the standard eye drop bottle during use ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment portion of Cely, as modified by Sherman, to incorporate the teachings of Marx and provide c-shaped profile in order to fix the single-dose container in the center and prevent it from moving further in order to provide an optimal distance between the user’s eye and the tip of the eye drop bottle during use.
Cely, as modified by Sherman and Marx, is still silent as to the kit comprising a bottle with an airtight cap which contains the solution applicator device;
In the same field of endeavor, Lee teaches ophthalmic solution kit comprises a bottle (referring figure 7, lower body 12) with an airtight cap (figure 7, upper body 11, abstract: medicine container is contained in an airtight state in a potable case) which contains a solution applicator device (figure 8, medicine container 5).
Lee provides potable cases comprises the lower and the airtight upper body in order to safely protect the medicine container from preventing the container being contaminated by foreign substances ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Cely, as modified by Sherman .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cely in view of Sherman , Marx, Meyer, and Lee, and in further view of Bemer (US 9078806 B2).
Regarding Claim 9, Cely, as modified by Sherman, Marx ,Meyer, and Lee, teaches the kit according to Claim 8.
Cely does not disclose the kit comprises bottle is cylindrical, made of a transparent material and the airtight cap is round.
Lee teaches the kit comprises cylindrical bottle (figure 7, cylindrical lower body 12) and round airtight cap (figure 7, round upper body 11).
Lee provides potable cases comprises the cylindrical lower boy and the airtight upper body in order to safely protect the medicine container from preventing the container being contaminated by foreign substances ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Cely, as modified by Sherman, Marx and Meyer, to incorporate the teachings of Lee and provide the bottle with the airtight cap that contains the solution applicator device in order to safely protect the device from contamination.
Lee is still silent as to the bottle is made out of transparent material.
	Bemer discloses a storage assembly (figure 1, 5) relatively pertinent to problem posed by Applicant of transporting its content without having risk of contamination comprises overpouch (figure 1, 4) is made out of transparent material (referring figure 2, the overpouch comprises foil 1 and 2, and col 4 lines 64, foils 1,2 are made of transparent, flexible or semi-rigid polymer materials ).
Bemer provides the body of the storage assembly is made of transparent material in order to allow its content to be viewed through the pouch (col 5 lines 4-11), which prevents potential .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cely in view of Sherman, Marx, Meyer, Lee, and Bemer, and in further view of Meyer.
Regarding Claim 10, Cely, as modified by Sherman, Marx, Meyer, Lee, and Bemer, teaches the kit according to Claim 8.
Cely, as modified by Sherman, Marx, Meyer, Lee, and Bemer, does not teach the bottle and the cap are made of a bacteriostatic material containing silver ions
Meyer teaches a device containing bacteriostatic material comprises silver ions (col 5 lines 43-44, “an asepticizing devices contain silver and/or silver oxide” and the silver is known as a bacteriostatic or bactericidal material).
Meyer provides the device contains silver and/or silver oxide in order to prevent contamination due to penetration of germs after use (col 15 lines 54-58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cely, as modified by Sherman, Marx, Meyer, Lee, and Bemer, to incorporate the teachings of Meyer and provide the bottle and the airtight cap made of bacteriostatic material containing silver ions in order to prevent contamination due to penetration of germs after use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cope (US 4960407 A, provided by IDS) discloses eyedrop dispenser comprises oval ring with protrusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/                      Examiner, Art Unit 3781